Case 8:18-cv-02551-EAK-SPF Document 18 Filed 03/08/19 Page 1 of 1 PageID 45



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

JOHN NORTHRUP, Individually and on behalf
of a Class of Similarly Situated Individuals,
                                                             Case No: 8:18-cv-2551-EAK-SPF

      Plaintiff,

vs.

Prestige International Insurance Group, Inc.;

      Defendant.
______________________________________/

                            PLAINTIFF’S NOTICE OF DISMISSAL

          Pursuant to Federal Rule 41(a)(1)(A)(i), Plaintiff dismisses this action, with prejudice,

each party to bear its own costs.



Dated: March 8, 2019.                           Respectfully submitted,

                                                /s/ Seth M. Lehrman
                                                Seth M. Lehrman (Fla. Bar No. 132896)
                                                E-mail: seth@epllc.com
                                                EDWARDS POTTINGER LLC
                                                425 North Andrews Avenue, Suite 2
                                                Fort Lauderdale, FL 33301
                                                Telephone: (954) 524-2820
                                                Facsimile: (954) 524-2822

                                                Attorneys for Plaintiff
